DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-11 and 13-16 are amended
Claims 5 is cancelled
Claim 17 is added

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 10-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo (US 20160155550 A1) in view of Lee et al. (US 20180197679A1).
Regarding Claim 1:
Ohkubo teaches a power inductor comprising:
a body (12, Fig. 3; para 00300) comprising metal powder (30A, 30B, 30C; Fig. 5; para 0031) and a polymer (20; para 0031);
at least one base (16, Fig. 3; para 0030) provided in the body; and
at least one coil pattern (18A-18B, Fig. 3; para 0030) disposed on at least one surface of the base,
wherein the metal powder comprises a first metal powder (30A), a second metal powder (30B), and a third metal powder (30C),
wherein the first to third metal powders have different middle values of grain size
distribution (construed from Fig. 5, also see para 0031).
wherein the first to second metal powders is made of an alloy containing Fe, Si and Cr (see para 0032-0033)
see para 0032-0034; since carbonyl Fe is highly pure, therefore, third metal powder 30C has higher Fe content than first metal powder 30A).
Ohkubo does not teach that third metal powders is made of an alloy containing Fe, Si and Cr, as claimed.
However, Lee teaches that each of the first, second, and third magnetic powder may be an alloy of Fe, Si, and Cr (see claim 6 and 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Ohkubo in view of Lee to have third metal powders is made of an alloy containing Fe, Si and Cr to provide better reliability with reduce core loss (para 0004).
 
Regarding Claim 2:
As applied to claim 1, the modified Ohkubo teaches a middle value of grain-size distribution of the first metal powder (30A) is 20 um to 100 um (para 0033), a middle value of grain-size distribution of the second metal powder is 2 um to 20 um (para 0033), and a middle value of grain-size distribution of the third metal powder is 1 um to 10 um (see para 0034).

Regarding Claim 3:
As applied to claim 1, the modified Ohkubo teaches wherein 50 wt% to 90 wt% of the first metal powder (see para 0032), 5 wt% to 25 wt% of the second metal powder (see para 0033), and 5 wt% to 25 wt% of the third metal powder (see para 0034) with respect to 100 wt% of the metal powder are contained.

Regarding Claim 4:
As applied to claim 2, Ohkubo teaches the metal powder further comprises a fourth metal powder (i.e. Ni powder; see para 0034) having a middle value of grain-size distribution that is different from the middle value of grain-size distribution of at least one see para 0010 or claim 4).

Regarding Claim 6:
As applied to claim 1, the modified Ohkubo teaches each of the second and third metal powder has a Fe content greater than that of the first metal powder (see para 0032-0034; since carbonyl Fe is highly pure, therefore, second and third metal powder 30B-30C has higher Fe content than first metal powder 30A).

Regarding Claim 10:
As applied to claim 4, the modified Ohkubo teaches at least one of the first to fourth metal powder is crystalline {see para 0046, Note: it is known that a Fe--Si--Cr alloy in a state of amorphous or crystalline as evidenced by Ohkubo (US 20160351316 A1) in para 0050}.

Regarding Claim 11:
As applied to claim 1, the modified Ohkubo teaches at least one region (i.e. 16a in Fig. 2-3; para 0025-0026) of the base is removed, and the body is filled into the at least one region of the base. 

Regarding Claim 15:
As applied to claim 1, the modified Ohkubo teaches at least two regions of the at least one coil pattern have a different width (construed from Figs. 2-3).

Regarding Claim 17:
As applied to claim 1, the modified Ohkubo teaches at least one of the first to fourth metal powder is amorphous (see para 0046).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lee and further in view Park et al. (US 20160180995 A1).
Regarding Claim 7:
 the modified Ohkubo teaches the limitations of claim 1 above except further comprising fourth metal powder having a composition different from that of each of the first to third metal powder.
	However, Park teaches that a fourth magnetic metal powder 14 having a mass-median-diameter less than that of the third magnetic metal powder 13 (see para 0071-0072).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fourth metal powder having a composition different from that of each of the first to third metal powder to provide excellent quality factor (QF) and direct current (DC)-bias characteristics (see para 0005).

Claims 9 and 13 are rejected under AIA  35 U.S.C. 103 as obvious over by Ohkubo.
Regarding Claim 9:
As applied to claim 1, the modified Ohkubo teaches the limitations of claim 8 above except the second metal powder has a Si content greater than that of the third metal powder and a Cr content less than that of the third metal powder.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have second metal powder has a Si content greater than that of the third metal powder and a Cr content less than that of the third metal powder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 0019 and 0057, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 13:
As applied to claim 1, the modified Ohkubo teaches the limitations of claim 1 above except the at least one coil pattern includes a plurality of coil patterns disposed on surfaces of the base, wherein the plurality of coil patterns have the same height that is higher 2.5 times than a thickness of the base. It is noted that in the instant application, paragraph 0070, applicant has not disclosed any criticality for the claimed limitations.
Although it is not explicitly stated that the coil patterns disposed on one surface and the other surface of the base have the same height, this appears to be the case since it is not taught that the coil patterns disposed on one surface and the other surface of the base have the different height. 
Furthermore, Choi (US 20170194084 A1) disclose in Fig, 2 that the coil patterns (41-42; para 0048) disposed on one surface and the other surface of the base (20) have a height that is higher a thickness of the base (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”)
Alternatively, it would have been obvious that except the coil patterns disposed on one surface and the other surface of the base have the same height that is higher 2.5 times than a thickness of the base to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lee and further in view Ohkubo et al. (US 20140009254 A1).
Regarding Claim 12:
As applied to claim 11, the modified Ohkubo teaches the limitations of claim 11 above except a curved surface that protrudes with respect to a side surface of the body by removing an entire outer area of the coil pattern.
Ohkubo disclose in another reference that a curved surface (14b, Fig. 1; para 0084) that protrudes with respect to a side surface of the body by removing an entire outer area of the coil pattern.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a curved surface that protrudes with respect to a side surface of the body by removing an entire outer area of the coil pattern to provide a simple, easily produced mounting conductor.

Regarding Claim 14:
As applied to claim 13, the modified Ohkubo teaches the limitations of claim 13 above except the coil pattern comprises a first plated layer disposed on the base and a second plated layer disposed to cover the first plated layer.
However, Ohkubo disclose in another reference that the coil pattern comprises a first plated layer (10a, 10b; Fig. 4B; para 0100) disposed on the base and a second plated layer (20, Fig. 4B) disposed to cover the first plated layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil pattern comprises a first plated layer disposed on the base and a second plated layer disposed to cover the first plated layer to provide a coil component that prevents the outermost turn of a planar spiral conductor from being largely deformed in shape and that can provide a desired mounting strength with a small amount of solder at the time of surface mounting (see para 0012).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lee and further in view of Jung et al. (US 20180211762 A1).
Regarding Claim 16:
As applied to claim 1, the modified Ohkubo teaches the limitations of claim 1 above except an insulation layer between the at least one coil pattern and the body, wherein the insulation layer is disposed at a uniform thickness on top and side surfaces of the at least one coil pattern and has the same thickness as that of each of the top and side surfaces of the at least one coil pattern on the base.
Jung teaches an insulation layer (24-25; Fig. 3; see para 0048) between the at least one coil pattern (21) and the body (19), wherein the insulation layer are disposed at a uniform thickness on top and side surfaces of the at least one coil pattern and has the same thickness (construed from Fig. 3) as that of each of the top and side surfaces of the at least one coil pattern on the base (20)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Ohkubo in view of Jung  to have an insulation layer between the at least one coil pattern and the body, wherein the insulation layer are disposed at a uniform thickness on top and side surfaces of the at least one coil pattern and has the same thickness as that of each of the top and side surfaces of the at least one coil pattern on the base to provide a coil component that may ensure high degrees of performance and reliability (see para 0006).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites, the first to third metal powder contain Fe, Si, and Cr, and the fourth metal powder does not contain Si and Cr.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837